     Case 2:20-cv-10328-SVW-AS Document 1 Filed 11/11/20 Page 1 of 32 Page ID #:1



 1     M. Anderson Berry (SBN 262879)                      John Yanchunis (Pro Hac Vice Forthcoming)
       Leslie Guillon (SBN 222400)                         Ryan J. McGee (Pro Hac Vice Forthcoming)
 2     CLAYEO C. ARNOLD,                                   MORGAN & MORGAN
       A PROFESSIONAL LAW CORP.                            COMPLEX LITIGATION GROUP
 3     865 Howe Avenue                                     201 N. Franklin St., 7th Floor
 4     Sacramento, CA 95825                                Tampa, FL 33602
       Telephone: (916) 777-7777                           Telephone: (813) 559-4908
 5     Facsimile: (916) 924-1829                           Facsimile: (813) 223-5402
       aberry@justice4you.com                              jyanchunis@ ForThe People.com
 6     lguillon@justice4you.com                            rmcgee@ForThe People.com
 7
      Attorneys for Plaintiffs
 8
                                    UNITED STATES DISTRICT COURT
 9
                                   CENTRAL DISTRICT OF CALIFORNIA
10
      DONNA HOROWITZ, DEBRA PALMER,                  Case No.: _______________
11
      and ANNABELLE GONZALES, on behalf
12    of themselves and all others similarly
      situated,
                                                     CLASS ACTION COMPLAINT
13
                     Plaintiffs,                     DEMAND FOR JURY TRIAL
14    vs.
15    RADNET, INC., a Delaware Corporation,
16
                     Defendant.
17

18
             Plaintiffs Donna Horowitz, Debra Palmer, and Annabelle Gonzales (“Plaintiffs”) bring
19
      this Class Action Complaint against RadNet, Inc. (“Defendant”), in their respective individual
20
      capacities and on behalf of all others similarly situated, and allege, upon personal knowledge as
21
      to their own actions and their counsels’ investigations, and upon information and belief as to all
22
      other matters, as follows:
23

24                                       I.     INTRODUCTION
             1.      RadNet is a provider of outpatient, diagnostic imaging services, with locations in
25
      California and across the nation. RadNet was founded in 1984 as a small radiology imaging center
26
      in Los Angeles. Now, with over 332 imaging centers and thousands of current and former
27
      employees, RadNet’s estimated annual revenues exceed $1 billion.
28

        CLASS ACTION COMPLAINT                         1
     Case 2:20-cv-10328-SVW-AS Document 1 Filed 11/11/20 Page 2 of 32 Page ID #:2



 1              2.   On or about September 18, 2020, RadNet notified various states’ Attorneys

 2    General that it experienced a security breach involving sensitive personally identifiable

 3    information (“PII”) of current and former employees. 1 The exposed PII included current, former

 4    and potential employees’ names, dates of birth and Social Security Numbers, and in some cases

 5    included driver’s license and/or passport numbers (the “Data Breach”).

 6              3.   RadNet admits that “[t]he outside actor began to exfiltrate information from

 7    [RadNet’s] server on July 18, 2020,” 2 but RadNet does not clarify when the Data Breach stopped;

 8    it claims the breach stopped before RadNet reported it in late September 2020. It is possible that

 9    RadNet waited months before notifying affected employees that their PII was stolen.
10              4.   The Data Breach was a direct result of Defendant’s failure to implement adequate
11    and reasonable cybersecurity procedures and protocols necessary to protect employees’ PII.
12              5.   Defendant disregarded the rights of Plaintiffs and Class members (defined below)
13    by, among other things, intentionally, willfully, recklessly, or negligently failing to take adequate
14    and reasonable measures to ensure its data systems were protected against unauthorized
15    intrusions; failing to disclose that it did not have reasonable or adequately robust computer
16    systems and security practices to safeguard employees’ PII; failing to take standard and
17    reasonably available steps to prevent the Data Breach; failing to monitor and timely detect the
18    Data Breach; and failing to provide Plaintiffs and Class members prompt and accurate notice of
19    the Data Breach.
20              6.   As a result of Defendant’s failure to implement and follow reasonable security
21    procedures, Defendant’s current and former employees’ PII is now in the hands of thieves.
22

23
      1
        See, e.g., RadNet’s Notice of Security Breach to New Hampshire’s Attorney General, dated
24    Sept. 18, 2020, available at: https://www.doj.nh.gov/consumer/security-
      breaches/documents/radnet-20200918.pdf (last accessed Nov. 11, 2020); RadNet’s Notice of
25    Data Breach, archived by the California’s Attorney General, dated Sept. 21, 2020, available at:
26    https://oag.ca.gov/system/files/Radnet%20Consumer%20Notice%20%282%29.pdf (last
      accessed on Nov. 11, 2020). On information and belief, the Data Breach affected current and
27    former RadNet employees, as well as persons applying for positions at RadNet entities.
      2
28        Id.

          CLASS ACTION COMPLAINT                         2
     Case 2:20-cv-10328-SVW-AS Document 1 Filed 11/11/20 Page 3 of 32 Page ID #:3



 1    Plaintiffs and Class members have had to spend, and will continue to spend, significant amounts

 2    of time and money in an effort to protect themselves from the adverse ramifications of the Data

 3    Breach and will forever be at a heightened risk of identity theft and fraud—especially with

 4    Defendant’s loss of their Social Security Numbers and similar sensitive and confidential

 5    information. Plaintiffs, on behalf of all others similarly situated, allege claims for negligence;

 6    breach of implied contract; breach of confidence; violation of California’s Unfair Competition

 7    Law; and violation of California’s Consumer Privacy Act. Plaintiffs and the Class members seek

 8    to compel Defendant to adopt reasonably sufficient security practices to safeguard current and

 9    former employees’ PII that remains in Defendant’s custody to prevent incidents like the Data
10    Breach from reoccurring in the future.
11                                             II.   PARTIES
12           7.      Plaintiff Donna Horowitz is a resident of Fort Pierce, Florida. On or about
13    September 21, 2020, Plaintiff Horowitz received notice from RadNet that it improperly exposed
14    her PII to unauthorized third parties. Ms. Horowitz worked for a RadNet entity in the 1990’s and
15    ceased that employment in 1999.
16           8.      Plaintiff Debra Palmer is a resident of Arvada, Colorado. On or about September
17    21, 2020, Plaintiff Palmer received notice from RadNet that it improperly exposed her PII to
18    unauthorized third parties. Ms. Palmer applied for employment with a RadNet entity within the
19    last five years, but was never employed by RadNet or any of its entities.
20           9.      Plaintiff Annabelle Gonzales is a resident of Inglewood, California. On or about
21    September 21, 2020, Plaintiff Gonzales received notice from RadNet that it improperly exposed
22    her PII to unauthorized third parties. Ms. Gonzales worked for RadNet from 2005 through 2016.
23           10.     Defendant RadNet, Inc., is a Delaware Corporation headquartered in Los Angeles,
24    California. RadNet owns and operates over 332 outpatient diagnostic imaging centers in at least
25    seven states, including California.
26                                III.      JURISDICTION AND VENUE
27           11.     This Court has subject matter jurisdiction over this action under the Class Action
28    Fairness Act, 28 U.S.C. § 1332(d)(2). The amount in controversy exceeds $5 million, exclusive

        CLASS ACTION COMPLAINT                          3
     Case 2:20-cv-10328-SVW-AS Document 1 Filed 11/11/20 Page 4 of 32 Page ID #:4



 1    of interest and costs, there are more than 100 members in the proposed class. Moreover, this Court

 2    has jurisdiction over this action under 28 U.S.C. § 1332(a)(1) because Plaintiff Horowitz is a

 3    Florida citizen and Plaintiff Palmer is a Colorado citizen, and therefore diverse from Defendant,

 4    which is not a Florida or Colorado citizen.

 5            12.     Plaintiffs’ PII was maintained by Defendant in this District where also the Data

 6    Breach occurred which led to them sustaining damage. Through its business operations in this

 7    District, RadNet intentionally avails itself of the markets within this District to render the exercise

 8    of jurisdiction by this Court just and proper.

 9            13.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a)(1) because a
10    substantial part of the events and omissions giving rise to this action occurred in this District.
11    RadNet is based in this District, maintains employees’ PII in the District and has caused harm to
12    Plaintiffs and Class members residing in this District.
13                                    IV.     STATEMENT OF FACTS
14            A. Background.
15            14.     RadNet was founded in 1984 as a small outpatient diagnostic imaging service in
16    Los Angeles. Over the years, RadNet acquired similar imaging facilities across the country,
17    including Arizona, New Jersey, New York, Delaware, Maryland, and Florida.
18            15.     RadNet is publicly traded on Nasdaq (RDNT), and has quadrupled in size since
19    2006. With at least 332 locations, more than 500 radiologists, and approximately 7,100 current
20    employees, over the last 36 years RadNet has had tens of thousands of employees.
21            16.     Plaintiffs and Class Members applied for employment with RadNet, requiring
22    them to provide some of their most sensitive and confidential information, including names, dates
23    of birth, Social Security Numbers, and other personal identifiable information which is static,
24    does not change, and can be used to commit myriad financial crimes.
25

26

27

28

        CLASS ACTION COMPLAINT                            4
     Case 2:20-cv-10328-SVW-AS Document 1 Filed 11/11/20 Page 5 of 32 Page ID #:5



 1            B. The Data Breach.

 2            17.    Beginning on or about September 18, 2020, RadNet sent numerous states’
 3    Attorneys General a Notice of Security Breach. RadNet’s outside counsel at Perkins Coie
 4    informed the Attorneys General:
 5            I am writing on behalf of RadNet, Inc. to inform you of a recent security breach incident
              involving an unknown third party that gained access to a RadNet server that was used to
 6
              store certain employee data. The outside actor began to exfiltrate information from
 7            this server on July 18, 2020. Related activity by the actor triggered alerting in RadNet’s
              systems, and RadNet immediately blocked further access to the files and its systems. It
 8            was shortly thereafter able to locate and retrieve the copied files.

 9            […] The personal information involves, for most, name, social security number, and
              birthdate. In a small percentage of cases[,] documents included additional information
10
              such as driver’s license and/or passport number. [(emphasis added.)] 3
11

12            18.    Beginning on or about September 21, 2020, David Katz, RadNet’s Executive Vice

13    President & General Counsel, notified RadNet’s affected current and former employees the

14    following:

15            What Happened?
              I am writing to let you know of an incident that may have affected your personal
16            information. On July 18, an unknown third party gained access to a RadNet server that
              was used to store certain employee data, and copied certain files to an external server.
17            RadNet quickly discovered this activity and blocked further access to the files and its
              systems and retrieved the copied files.
18

19            What Information Was Involved?
              Your name, social security number, driver’s license number, and potentially additional
20            data such as your date of birth, address, and passport number, may have been among the
              information accessed.
21

22            What Are We Doing?
              RadNet quickly identified and prevented further activity from the third party. We have
23            retained an outside cybersecurity firm to support our response, including measures to
              prevent similar activity in the future. We have also informed the credit reporting agencies
24

25

26
      3
27     RadNet’s Notice of Security Breach to New Hampshire’s Attorney General, dated Sept. 18,
      2020, available at: https://www.doj.nh.gov/consumer/security-breaches/documents/radnet-
28    20200918.pdf (last accessed Nov. 11, 2020).

          CLASS ACTION COMPLAINT                        5
     Case 2:20-cv-10328-SVW-AS Document 1 Filed 11/11/20 Page 6 of 32 Page ID #:6



 1             about this incident so that they may take appropriate action regarding your credit report
               file. 4
 2
               19.    Defendant’s notice to affected employees was no clearer than the notice to the
 3
      Attorneys General about the timeline: it did not provide a date on which RadNet allegedly stopped
 4
      the Data Breach. Moreover, although RadNet was clear that the Data Breach involved exfiltrated
 5
      driver’s licenses in some cases, the notice to affected employees did not mention that important
 6
      aspect of the Data Breach.
 7
               20.    RadNet’s employees’ PII has been accessed, copied, and compromised by third
 8
      parties and malicious actors and Plaintiffs—who have not had a relationship with RadNet for
 9
      years, if not longer—did not authorize the dissemination thereto.
10
               C. Plaintiffs’ Efforts to Secure Their PII
11
                      Plaintiff Horowitz
12
               21.    Upon receiving Notice from RadNet on or about September 21, 2020,5 Plaintiff
13
      Horowitz researched her options to respond to the theft of her name and Social Security Number
14
      and she contacted her bank to change her known financial information. She spent and continues
15
      to spend additional time reviewing her credit monitoring service results and reports from other
16
      online resources concerning the security of her identity and financial information. This is time
17
      Plaintiff Horowitz otherwise would have spent performing other activities, such as her job and/or
18
      leisurely activities for the enjoyment of life.
19
               22.    Knowing that thieves stole her PII, including her Social Security Number and
20
      potentially her driver’s license number, and knowing that her PII will be sold on the dark web,
21
      has caused Plaintiff Horowitz great anxiety. Previously, Ms. Horowitz’s husband’s Social
22
      Security Number was stolen, resulting in his identity being stolen and used – costing her and her
23

24

25    4
       RadNet’s Notice of Data Breach, archived by the California’s Attorney General, dated Sept.
26    21, 2020, available at:
      https://oag.ca.gov/system/files/Radnet%20Consumer%20Notice%20%282%29.pdf (last
27    accessed on Nov. 11, 2020).
      5
28        The notice from RadNet was addressed to Ms. Horowitz’s maiden name at her current address.

          CLASS ACTION COMPLAINT                         6
     Case 2:20-cv-10328-SVW-AS Document 1 Filed 11/11/20 Page 7 of 32 Page ID #:7



 1    husband thousands of dollars in federal tax liabilities, for which they were never reimbursed. With

 2    this experience, she is now very concerned about her identity being stolen and suffering the same

 3    tax liabilities and other financial crimes.

 4            23.     Additionally, Plaintiff Horowitz has not been involved in any data breaches, and

 5    has never knowingly transmitted unencrypted PII over the internet or any other unsecured source.

 6    She deletes any and all electronic documents containing her PII, and destroys any documents that

 7    contain any of her PII, or that may contain any information that could otherwise be used to

 8    compromise her PII.

 9            24.     Plaintiff Horowitz suffered actual injury from having her PII exposed as a result
10    of the Data Breach including, but not limited to: (a) damages to and diminution in the value of
11    her PII—a form of intangible property that the Plaintiff Horowitz entrusted to RadNet as a
12    condition of her employment; (b) loss of her privacy; and (c) imminent and impending injury
13    arising from the increased risk of fraud and identity theft.
14            25.     As a result of the Data Breach, Plaintiff Horowitz will continue to be at heightened
15    risk for financial fraud, identity theft, other forms of fraud, and the attendant damages, for years
16    to come.
17                    Plaintiff Palmer
18            26.     Upon receiving Notice from RadNet on or about September 21, 2020, Plaintiff
19    Palmer researched her options to respond to the theft of her name and Social Security Number;
20    she contacted her banks to notify them of the Data Breach; and Ms. Palmer contacted the credit
21    bureaus to place credit freezes. She spent and continues to spend additional time reviewing her
22    credit monitoring service results and reports from other online resources concerning the security
23    of her identity and financial information. This is time Plaintiff Palmer otherwise would have spent
24    performing other activities, such as her job and/or leisurely activities for the enjoyment of life.
25            27.     Knowing that thieves stole her PII, including her Social Security Number and
26    potentially her driver’s license number, and knowing that her PII will be sold on the dark web,
27    has caused Plaintiff Palmer great anxiety.
28

        CLASS ACTION COMPLAINT                            7
     Case 2:20-cv-10328-SVW-AS Document 1 Filed 11/11/20 Page 8 of 32 Page ID #:8



 1            28.    Additionally, Plaintiff Palmer is not aware of having been involved in any data

 2    breaches. Plaintiff Palmer has never knowingly transmitted unencrypted PII over the internet or

 3    any other unsecured source. She deletes any and all electronic documents containing her PII, does

 4    not open suspicious emails or texts, and destroys any documents that contain any of her PII.

 5            29.    Plaintiff Palmer suffered actual injury from having her PII exposed as a result of

 6    the Data Breach including, but not limited to: (a) damages to and diminution in the value of her

 7    PII—a form of intangible property that the Plaintiff Palmer entrusted to RadNet when she applied

 8    for employment; (b) loss of her privacy; and (c) imminent and impending injury arising from the

 9    increased risk of fraud and identity theft.
10            30.    As a result of the Data Breach, Plaintiff Palmer will continue to be at heightened
11    risk for financial fraud, identity theft, other forms of fraud and the attendant damages, for years
12    to come.
13                   Plaintiff Gonzales
14            31.    Upon receiving Notice from RadNet on or about September 21, 2020, Plaintiff
15    Annabelle Gonzales researched her options to respond to the theft of her name and Social Security
16    Number; she contacted her bank to notify it of the Data Breach. She spent and continues to spend
17    additional time reviewing her results and reports from online resources concerning the security
18    of her identity and financial information. This is time Plaintiff Gonzales otherwise would have
19    spent performing other activities, such as her job and/or leisurely activities for the enjoyment of
20    life.
21            32.    Knowing that thieves stole her PII, including her Social Security Number and
22    potentially her driver’s license number, and knowing that her PII will be sold on the dark web,
23    has caused Plaintiff Palmer great anxiety.
24            33.    Additionally, Plaintiff Gonzales is not aware of having been involved in any data
25    breaches. Plaintiff Gonzales has never knowingly transmitted unencrypted PII over the internet
26    or any other unsecured source. She deletes any and all electronic documents containing her PII,
27    does not open suspicious emails or texts, and destroys any documents that contain any of her PII.
28    She has no social media accounts and avoids purchasing products and services online.

        CLASS ACTION COMPLAINT                          8
     Case 2:20-cv-10328-SVW-AS Document 1 Filed 11/11/20 Page 9 of 32 Page ID #:9



 1           34.     Plaintiff Gonzales suffered actual injury from having her PII exposed as a result

 2    of the Data Breach including, but not limited to: (a) damages to and diminution in the value of

 3    her PII—a form of intangible property that the Plaintiff Gonzales entrusted to RadNet as a

 4    condition of her employment; (b) loss of her privacy; and (c) imminent and impending injury

 5    arising from the increased risk of fraud and identity theft.

 6           35.     As a result of the Data Breach, Plaintiff Gonzales will continue to be at heightened

 7    risk for financial fraud, identity theft, other forms of fraud and the attendant damages, for years

 8    to come.

 9           D. RadNet Acquires, Collects and Stores Plaintiffs’ and Class Members’ PII.
10           36.     RadNet acquires, collects, and stores its employees’ PII.
11           37.     As a condition of applying for and maintaining employment with RadNet, RadNet
12    requires that its employees entrust it with highly confidential PII.
13           38.     By obtaining, collecting, and storing Plaintiffs’ and Class Members’ PII, RadNet
14    assumed legal and equitable duties and knew or should have known that it was responsible for
15    protecting Plaintiffs’ and Class Members’ PII from disclosure.
16           39.     Plaintiffs and the Class Members have taken reasonable steps to maintain the
17    confidentiality of their PII. Plaintiffs and the Class Members, as current and former employees,
18    relied on RadNet to keep their PII confidential and securely maintained, to use this information
19    for business purposes only, and to make only authorized disclosures of this information.
20           E. The Value of PII and the Effects of Unauthorized Disclosure.

21           40.     RadNet was well aware that the PII it collects, stores, and maintains is highly
22    sensitive and of significant value to those who would use it for wrongful purposes.
23           41.     The PII of consumers remains of high value to criminals, as evidenced by the
24    prices they will pay through the dark web. Numerous sources cite dark web pricing for stolen
25    identity credentials. For example, personal information can be sold at a price ranging from $40 to
26

27

28

        CLASS ACTION COMPLAINT                           9
 Case 2:20-cv-10328-SVW-AS Document 1 Filed 11/11/20 Page 10 of 32 Page ID #:10



 1   $200, and bank details have a price range of $50 to $200. 6 Experian reports that a stolen credit or

 2   debit card number can sell for $5 to $110 on the dark web. 7 Criminals can also purchase access

 3   to entire company data breaches from $900 to $4,500. 8

 4           42.    Social Security numbers, for example, are among the worst kind of personal

 5   information to have stolen because they may be put to a variety of fraudulent uses and are difficult

 6   for an individual to change. The Social Security Administration stresses that the loss of an

 7   individual’s Social Security number, as is the case here, can lead to identity theft and extensive

 8   financial fraud:

 9                  A dishonest person who has your Social Security number can use it
                    to get other personal information about you. Identity thieves can use
10                  your number and your good credit to apply for more credit in your
                    name. Then, they use the credit cards and don’t pay the bills, it
11
                    damages your credit. You may not find out that someone is using
12                  your number until you’re turned down for credit, or you begin to
                    get calls from unknown creditors demanding payment for items you
13                  never bought. Someone illegally using your Social Security number
                    and assuming your identity can cause a lot of problems. 9
14
             43.    What is more, it is no easy task to change or cancel a stolen Social Security number.
15
     An individual cannot obtain a new Social Security number without significant paperwork and
16
     evidence of actual misuse. In other words, preventive action to defend against the possibility of
17
     misuse of a Social Security number is not permitted; an individual must show evidence of actual,
18
     ongoing fraud activity to obtain a new number.
19

20
     6
       Your personal data is for sale on the dark web. Here’s how much it costs, Digital Trends, Oct.
21
     16, 2019, available at: https://www.digitaltrends.com/computing/personal-data-sold-on-the-
22   dark-web-how-much-it-costs/ (last accessed Nov. 11, 2020).
     7
23    Here’s How Much Your Personal Information Is Selling for on the Dark Web, Experian, Dec.
     6, 2017, available at: https://www.experian.com/blogs/ask-experian/heres-how-much-your-
24   personal-information-is-selling-for-on-the-dark-web/ (last accessed Nov. 11, 2020).
25   8
      In the Dark, VPNOverview, 2019, available at:
26   https://vpnoverview.com/privacy/anonymous-browsing/in-the-dark/ (last accessed Nov. 11,
     2020).
27   9
      Social Security Administration, Identity Theft and Your Social Security Number, available at:
28   https://www.ssa.gov/pubs/EN-05-10064.pdf (last visited Nov. 11, 2020).

         CLASS ACTION COMPLAINT                        10
 Case 2:20-cv-10328-SVW-AS Document 1 Filed 11/11/20 Page 11 of 32 Page ID #:11



 1            44.     Even then, a new Social Security number may not be effective. According to Julie

 2   Ferguson of the Identity Theft Resource Center, “The credit bureaus and banks are able to link

 3   the new number very quickly to the old number, so all of that old bad information is quickly

 4   inherited into the new Social Security number.” 10

 5            45.     Based on the foregoing, the information compromised in the Data Breach is

 6   significantly more valuable than the loss of, for example, credit card information in a retailer data

 7   breach, because, there, victims can cancel or close credit and debit card accounts. The information

 8   compromised in this Data Breach is impossible to “close” and difficult, if not impossible, to

 9   change—Social Security number, driver’s license number, passport number, name, date of birth,
10   and addresses.
11            46.     This data demands a much higher price on the black market. Martin Walter, senior
12   director at cybersecurity firm RedSeal, explained, “Compared to credit card information,
13   personally identifiable information and Social Security numbers are worth more than 10x on the
14   black market.”11
15            47.     Among other forms of fraud, identity thieves may obtain driver’s licenses,

16   government benefits, medical services, and housing or even give false information to police.

17            48.     The fraudulent activity resulting from the Data Breach may not come to light for

18   years.

19            49.     There may be a time lag between when harm occurs versus when it is discovered,

20   and also between when PII is stolen and when it is used. According to the U.S. Government

21   Accountability Office (“GAO”), which conducted a study regarding data breaches:

22                    [L]aw enforcement officials told us that in some cases, stolen data

23

24   10
       Bryan Naylor, Victims of Social Security Number Theft Find It’s Hard to Bounce Back, NPR
     (Feb. 9, 2015), available at: http://www.npr.org/2015/02/09/384875839/data-stolen-by-anthem-
25   s-hackers-has-millionsworrying-about-identity-theft (last visited Nov. 11, 2020).
26   11
        Time Greene, Anthem Hack: Personal Data Stolen Sells for 10x Price of Stolen Credit Card
27   Numbers, IT World, (Feb. 6, 2015), available at:
     https://www.networkworld.com/article/2880366/anthem-hack-personal-data-stolen-sells-for-
28   10x-price-of-stolen-credit-card-numbers.html (last visited Nov. 11, 2020).

          CLASS ACTION COMPLAINT                        11
 Case 2:20-cv-10328-SVW-AS Document 1 Filed 11/11/20 Page 12 of 32 Page ID #:12



 1                  may be held for up to a year or more before being used to commit
                    identity theft. Further, once stolen data have been sold or posted on
 2                  the Web, fraudulent use of that information may continue for years.
                    As a result, studies that attempt to measure the harm resulting from
 3
                    data breaches cannot necessarily rule out all future harm. 12
 4
             50.    At all relevant times, RadNet knew, or reasonably should have known, of the
 5
     importance of safeguarding its current and former employees’ PII, including Social Security
 6
     numbers and dates of birth, and of the foreseeable consequences that would occur if RadNet’s
 7
     data security system was breached, including, specifically, the significant costs that would be
 8
     imposed on RadNet’s current and former employees as a result of a breach.
 9
             51.    Plaintiffs and Class Members now face years of constant surveillance of their
10
     financial and personal records, monitoring, and loss of rights. The Class is incurring and will
11
     continue to incur such damages in addition to any fraudulent use of their PII.
12
             52.    RadNet was, or should have been, fully aware of the unique type and the significant
13
     volume of data it collected, amounting to thousands of individuals’ detailed, PII and thus, the
14
     significant number of individuals who would be harmed by RadNet’s loss of that unencrypted
15
     data.
16
             53.    The injuries to Plaintiffs and Class Members were directly and proximately caused
17
     by RadNet’s failure to implement or maintain adequate data security measures for its current and
18
     former employees’ PII.
19
             F. RadNet Failed to Comply with FTC Guidelines.
20
             54.    The Federal Trade Commission (“FTC”) has promulgated numerous guides for
21
     businesses that highlight the importance of implementing reasonable data security practices.
22
     According to the FTC, the need for data security should be factored into all business decision-
23
     making. 13
24

25
     12
        Report to Congressional Requesters, GAO, at 29 (June 2007), available at:
26
     http://www.gao.gov/new.items/d07737.pdf (last visited Nov. 11, 2020).
27   13
        Federal Trade Commission, Start With Security, available at:
28   https://www.ftc.gov/system/files/documents/plain-language/pdf0205-startwithsecurity.pdf (last
     accessed Nov. 11, 2020).
       CLASS ACTION COMPLAINT                       12
 Case 2:20-cv-10328-SVW-AS Document 1 Filed 11/11/20 Page 13 of 32 Page ID #:13



 1          55.     In 2016, the FTC updated its publication, Protecting Personal Information: A

 2   Guide for Business, which established cybersecurity guidelines for businesses. 14 The guidelines

 3   note that businesses should protect the personal information that they keep; properly dispose of

 4   personal information that is no longer needed; encrypt information stored on computer networks;

 5   understand their network’s vulnerabilities; and implement policies to correct any security

 6   problems.

 7          56.     The FTC further recommends that companies not maintain PII longer than is

 8   needed for authorization of a transaction; limit access to sensitive data; require complex

 9   passwords to be used on networks; use industry-tested methods for security; monitor for
10   suspicious activity on the network; and verify that third-party service providers have implemented
11   reasonable security measures. 15
12          57.     The FTC has brought enforcement actions against businesses for failing to

13   adequately and reasonably protect personal data, treating the failure to employ reasonable and

14   appropriate measures to protect against unauthorized access to confidential personal data as an

15   unfair act or practice prohibited by Section 5 of the Federal Trade Commission Act (“FTCA”),

16   15 U.S.C. § 45. Orders resulting from these actions further clarify the measures businesses must

17   take to meet their data security obligations.

18          58.     RadNet failed to properly implement basic data security practices. RadNet’s

19   failure to employ reasonable and appropriate measures to protect against unauthorized access to

20   current and former employees’ PII constitutes an unfair act or practice prohibited by Section 5 of

21   the FTC Act, 15 U.S.C. § 45.

22          59.     RadNet was at all times fully aware of its obligation to protect the PII of current

23   and former employees because of its position as a trusted employer. RadNet was also aware of

24   the significant repercussions that would result from its failure to do so.

25

26
     14
27      Federal Trade Commission, Protecting Personal Information: A Guide for Business, available
     at https://www.ftc.gov/system/files/documents/plain-language/pdf-0136_proteting-personal-
28   information.pdf (last accessed Nov. 11, 2020).
     15
        FTC, Start With Security, supra note 16.
        CLASS ACTION COMPLAINT                       13
 Case 2:20-cv-10328-SVW-AS Document 1 Filed 11/11/20 Page 14 of 32 Page ID #:14



 1           G. Plaintiffs and Class Members Suffered Damages.
 2           60.     The ramifications of Defendant’s failure to keep current and former employees’

 3   PII secure are long lasting and severe. Once PII is stolen, fraudulent use of that information and

 4   damage to victims may continue for years. 16

 5           61.     The PII belonging to Plaintiffs and Class Members is private, sensitive in nature,

 6   and was left inadequately protected by Defendant who did not obtain Plaintiffs’ or Class

 7   Members’ consent to disclose such PII to any other person as required by applicable law and

 8   industry standards.

 9           62.     The Data Breach was a direct and proximate result of RadNet’s failure to: (a)
10   properly safeguard and protect Plaintiffs’ and Class Members’ PII from unauthorized access, use,
11   and disclosure, as required by various state and federal regulations, industry practices, and
12   common law; (b) establish and implement appropriate administrative, technical, and physical
13   safeguards to ensure the security and confidentiality of Plaintiffs’ and Class Members’ PII; and
14   (c) protect against reasonably foreseeable threats to the security or integrity of such information.
15           63.     Defendant had the resources necessary to prevent the Data Breach, but neglected
16   to adequately implement data security measures, despite its obligation to protect current and
17   former employees’ PII.
18           64.     Had Defendant remedied the deficiencies in its data security systems and adopted
19   security measures recommended by experts in the field, it would have prevented the intrusions
20   into its systems and, ultimately, the theft of PII.
21           65.     As a direct and proximate result of Defendant’s wrongful actions and inactions,
22   Plaintiffs and Class Members have been placed at an imminent, immediate, and continuing
23   increased risk of harm from identity theft and fraud, requiring them to take the time which they
24   otherwise would have dedicated to other life demands such as work and family in an effort to
25   mitigate the actual and potential impact of the Data Breach on their lives.
26

27   16
        2014 LexisNexis True Cost of Fraud Study, available at:
28   https://www.lexisnexis.com/risk/downloads/assets/true-cost-fraud-2014.pdf (last accessed Nov.
     11, 2020).
       CLASS ACTION COMPLAINT                       14
 Case 2:20-cv-10328-SVW-AS Document 1 Filed 11/11/20 Page 15 of 32 Page ID #:15



 1            66.      The U.S. Department of Justice’s Bureau of Justice Statistics found that “among

 2   victims who had personal information used for fraudulent purposes, 29% spent a month or more

 3   resolving problems” and that “resolving the problems caused by identity theft [could] take more

 4   than a year for some victims.” 17

 5            67.      As a result of the Defendant’s failures to prevent the Data Breach, Plaintiffs and

 6   Class Members have suffered, will suffer, and are at increased risk of suffering:

 7                  a. The compromise, publication, theft, and/or unauthorized use of their PII;

 8                  b. Out-of-pocket costs associated with the prevention, detection, recovery, and

 9                     remediation from identity theft or fraud;
10                  c. Lost opportunity costs and lost wages associated with efforts expended and the
11                     loss of productivity from addressing and attempting to mitigate the actual and
12                     future consequences of the Data Breach, including but not limited to efforts spent
13                     researching how to prevent, detect, contest, and recover from identity theft and
14                     fraud;
15                  d. The continued risk to their PII, which remains in the possession of Defendant and
16                     is subject to further breaches so long as Defendant fails to undertake appropriate
17                     measures to protect the PII in its possession; and
18                  e. Current and future costs in terms of time, effort, and money that will be expended
19                     to prevent, detect, contest, remediate, and repair the impact of the Data Breach for
20                     the remainder of the lives of Plaintiffs and Class Members.
21            68.      In addition to a remedy for the economic harm, Plaintiffs and the Class Members
22   maintain an undeniable interest in ensuring that their PII is secure, remains secure, and is not
23   subject to further misappropriation and theft.
24

25

26
     17
27      U.S. Department of Justice, Office of Justice Programs Bureau of Justice Statistics, Victims of
     Identity Theft, 2012, December 2013, available at:
28   https://www.bjs.gov/content/pub/pdf/vit12.pdf (last accessed Nov. 11, 2020).

          CLASS ACTION COMPLAINT                         15
 Case 2:20-cv-10328-SVW-AS Document 1 Filed 11/11/20 Page 16 of 32 Page ID #:16



 1          H. RadNet’s Delay in Identifying & Reporting the Breach Caused Additional Harm.

 2          69.     Although their PII was improperly exposed in or about July 18, 2020, affected
 3   current and former employees were not notified of the Data Breach until two months later, on or
 4   about September 18, 2020, depriving them of the ability to promptly mitigate potential adverse
 5   consequences resulting from the Data Breach.
 6          70.     As a result of RadNet’s delay in detecting and notifying current and former
 7   employees of the Data Breach, the risk of fraud for Plaintiffs and Class Members has been driven
 8   even higher.
 9                                     V.      CHOICE OF LAW
10          71.     Defendant is headquartered in Los Angeles, California. That is the nerve center of
11   Defendant’s business activities—the place where high-level officers direct, control, and
12   coordinate Defendant’s activities, including data security, and where: (a) major policy; (b)
13   advertising; (c) distribution; (d) accounts receivable departments; and (e) financial and legal
14   decisions originate.
15          72.     Data security assessments and other IT duties related to computer systems and data
16   security occur at Defendant’s California headquarters. Furthermore, Defendant’s response, and
17   corporate decisions surrounding such response, to the Data Breach were made from and in
18   California. Finally, Defendant’s breach of its duty to employees—including Plaintiffs and Class
19   and Subclass members—emanated from California.
20          73.     It is appropriate to apply California law extraterritorially to the claims against
21   Defendant in this case due to Defendant’s significant contacts with California. Defendant is
22   headquartered in California; the relevant decisions, actions, and omissions were made in
23   California; and Defendant cannot claim to be surprised by application of California law to regulate
24   its conduct emanating from California.
25          74.     To the extent California law conflicts with the law of any other state that could
26   apply to Plaintiffs’ claims against Defendant, application of California law would lead to the most
27   predictable result, promote the maintenance of interstate order, simplify the judicial task, and
28   advance the forum’s governmental interest.

       CLASS ACTION COMPLAINT                          16
 Case 2:20-cv-10328-SVW-AS Document 1 Filed 11/11/20 Page 17 of 32 Page ID #:17



 1                                   VI.     CLASS ALLEGATIONS
 2          75.     Plaintiffs brings this class action on behalf of themselves and on behalf of all others

 3   similarly situated pursuant to Rule 23(b)(2), 23(b)(3), and 23(c)(4) of the Federal Rules of Civil

 4   Procedure.

 5          76.     The Nationwide Class that Plaintiffs seek to represent is defined as follows:

 6                  All individuals residing in the United States whose PII was
                    compromised in the data breach first announced by RadNet on or
 7                  about September 18, 2020 (the “Nationwide Class”).
 8
            77.     The California Subclass is defined as follows:
 9
                    All persons residing in California whose PII was compromised in
10                  the data breach first announced by RadNet on or about September
                    18, 2020 (the “California Subclass”).
11

12          78.     Excluded from the Classes are the following individuals and/or entities: Defendant
13   and Defendant’s parents, subsidiaries, affiliates, officers and directors, and any entity in which
14   Defendant has a controlling interest; all individuals who make a timely election to be excluded
15   from this proceeding using the correct protocol for opting out; and all judges assigned to hear any
16   aspect of this litigation, as well as their immediate family members.
17          79.     Plaintiffs reserve the right to modify or amend the definition of the proposed
18   Classes before the Court determines whether certification is appropriate.
19          80.     Numerosity, Fed R. Civ. P. 23(a)(1): The Nationwide Class and California
20   Subclass are so numerous that joinder of all members is impracticable. Defendant has identified
21   thousands of current and former employees whose PII may have been improperly accessed in the
22   Data Breach, and the Classes are identifiable within Defendant’s records.
23          81.     Commonality, Fed. R. Civ. P. 23(a)(2) and (b)(3): Questions of law and fact
24   common to the Classes exist and predominate over any questions affecting only individual Class
25   Members. These include:
26                 a. When Defendant actually learned of the Data Breach and whether its response
27                     was adequate;
28                 b. Whether Defendant owed a duty to the Classes to exercise due care in

       CLASS ACTION COMPLAINT                           17
 Case 2:20-cv-10328-SVW-AS Document 1 Filed 11/11/20 Page 18 of 32 Page ID #:18



 1                      collecting, storing, safeguarding and/or obtaining their PII;

 2                 c. Whether Defendant breached that duty;

 3                 d. Whether Defendant implemented and maintained reasonable security

 4                      procedures and practices appropriate to the nature of storing Plaintiffs’ and

 5                      Class Members’ PII;

 6                 e. Whether Defendant acted negligently in connection with the monitoring and/or

 7                      protecting of Plaintiffs’ and Class Members’ PII;

 8                 f. Whether Defendant knew or should have known that it did not employ

 9                      reasonable measures to keep Plaintiffs’ and Class Members’ PII secure and
10                      prevent loss or misuse of that PII;
11                 g. Whether Defendant adequately addressed and fixed the vulnerabilities which
12                      permitted the Data Breach to occur;
13                 h. Whether Defendant caused Plaintiffs’ and Class Members’ damages;
14                 i.   Whether Defendant violated the law by failing to promptly notify Plaintiff and
15                      Class Members that their PII had been compromised;
16                 j.   Whether Plaintiffs and Class Members are entitled to actual damages, credit
17                      monitoring, and other monetary relief;
18                 k. Whether Defendant violated the California Unfair Competition Law (Business
19                      & Professions Code § 17200, et seq.); and
20                 l.   Whether Defendant violated the California Consumer Protection Act
21                      (California Civil Code § 1798.100, et seq.).
22          82.     Typicality, Fed. R. Civ. P. 23(a)(3): Plaintiffs’ claims are typical of those of other

23   Class Members because all had their PII compromised as a result of the Data Breach, due to

24   Defendant’s misfeasance.

25          83.     Policies Generally Applicable to the Classes: This class action is also appropriate

26   for certification because Defendant has acted or refused to act on grounds generally applicable to

27   the Classes, thereby requiring the Court’s imposition of uniform relief to ensure compatible

28   standards of conduct toward the Classes Members, and making final injunctive relief appropriate

       CLASS ACTION COMPLAINT                           18
 Case 2:20-cv-10328-SVW-AS Document 1 Filed 11/11/20 Page 19 of 32 Page ID #:19



 1   with respect to the Classes as a whole. Defendant’s policies challenged herein apply to and affect

 2   Classes Members uniformly and Plaintiffs’ challenge of these policies hinges on Defendant’s

 3   conduct with respect to the Classes as a whole, not on facts or law applicable only to Plaintiffs.

 4          84.     Adequacy, Fed. R. Civ. P. 23(a)(4): Plaintiffs will fairly and adequately represent

 5   and protect the interests of the Members of the Classes in that they have no disabling conflicts of

 6   interest that would be antagonistic to those of the other Members of the Classes. Plaintiffs seek

 7   no relief that is antagonistic or adverse to the Members of the Classes and the infringement of the

 8   rights and the damages they have suffered are typical of other Members of the Classes. Plaintiffs

 9   have retained counsel experienced in complex consumer class action litigation, and Plaintiffs
10   intend to prosecute this action vigorously.
11          85.     Superiority and Manageability, Fed. R. Civ. P. 23(b)(3): The class litigation is an

12   appropriate method for fair and efficient adjudication of the claims involved. Class action

13   treatment is superior to all other available methods for the fair and efficient adjudication of the

14   controversy alleged herein; it will permit a large number of class members to prosecute their

15   common claims in a single forum simultaneously, efficiently, and without the unnecessary

16   duplication of evidence, effort, and expense that hundreds of individual actions would require.

17   Class action treatment will permit the adjudication of relatively modest claims by certain class

18   members, who could not individually afford to litigate a complex claim against large corporations,

19   like Defendant. Further, even for those class members who could afford to litigate such a claim,

20   it would still be economically impractical and impose a burden on the courts.

21          86.     The nature of this action and the nature of laws available to Plaintiffs and Class

22   Members make the use of the class action device a particularly efficient and appropriate procedure

23   to afford relief to Plaintiffs and Class Members for the wrongs alleged because Defendant would

24   necessarily gain an unconscionable advantage since Defendant would be able to exploit and

25   overwhelm the limited resources of each individual Class Member with superior financial and

26   legal resources; the costs of individual suits could unreasonably consume the amounts that would

27   be recovered; proof of a common course of conduct to which Plaintiffs were exposed is

28   representative of that experienced by the Class Members and will establish the right of each Class

       CLASS ACTION COMPLAINT                          19
 Case 2:20-cv-10328-SVW-AS Document 1 Filed 11/11/20 Page 20 of 32 Page ID #:20



 1   Member to recover on the cause of action alleged; and individual actions would create a risk of

 2   inconsistent results and would be unnecessary and duplicative of this litigation.

 3          87.      RadNet is based in Los Angeles, California, and on information and belief, all

 4   managerial decisions emanate from there, the misrepresentations and omissions originated from

 5   California, and therefore application of California law to the Nationwide Class is appropriate.

 6          88.      The litigation of the claims brought herein is manageable. Defendant’s uniform

 7   conduct, the consistent provisions of the relevant laws, and the ascertainable identities of

 8   Members of the Classes demonstrates that there would be no significant manageability problems

 9   with prosecuting this lawsuit as a class action.
10          89.      Adequate notice can be given to Members of the Classes directly using
11   information maintained in Defendant’s records.
12          90.      Unless a Class-wide injunction is issued, Defendant may continue in its failure to
13   properly secure the PII of Members of the Classes, Defendant may continue to refuse to provide
14   proper notification to Members of the Classes regarding the Data Breach, and Defendant may
15   continue to act unlawfully as set forth in this Complaint.
16          91.      Further, Defendant has acted or refused to act on grounds generally applicable to
17   the Classes and, accordingly, final injunctive or corresponding declaratory relief with regard to
18   the Members of the Classes as a whole is appropriate under Rule 23(b)(2) of the Federal Rules of
19   Civil Procedure.
20          92.      Likewise, particular issues under Rule 23(c)(4) are appropriate for certification
21   because such claims present only particular, common issues, the resolution of which would
22   advance the disposition of this matter and the parties’ interests therein. Such particular issues
23   include, but are not limited to:
24                a. Whether Defendant owed a legal duty to Plaintiffs and Class Members to exercise

25                   due care in collecting, storing, using, and safeguarding their PII;
26
                  b. Whether Defendant breached a legal duty to Plaintiffs and Class Members to
27
                     exercise due care in collecting, storing, using, and safeguarding their PII;
28

       CLASS ACTION COMPLAINT                           20
 Case 2:20-cv-10328-SVW-AS Document 1 Filed 11/11/20 Page 21 of 32 Page ID #:21



 1                c. Whether Defendant failed to comply with their own policies and applicable laws,

 2                   regulations, and industry standards relating to data security;
 3
                  d. Whether Defendant failed to implement and maintain reasonable security
 4
                     procedures and practices appropriate to the nature and scope of the information
 5
                     compromised in the Data Breach; and
 6
                  e. Whether Plaintiff and Class Members are entitled to actual damages, credit
 7

 8                   monitoring or other injunctive relief, and/or punitive damages as a result of

 9                   Defendant’s wrongful conduct.
10                                              COUNT I
11                                             Negligence
                           (On Behalf of Plaintiffs and the Nationwide Class)
12
            93.      Plaintiffs repeat, reallege, and incorporate by reference the allegations contained
13
     in paragraphs 1 through 92 as though fully stated herein.
14
            94.      As a condition of applying for and maintaining employment with RadNet,
15
     Plaintiffs and Class Members were obligated to provide RadNet their PII.
16
            95.      Plaintiffs and Class Members entrusted their PII to RadNet with the understanding
17
     that RadNet would safeguard their information.
18
            96.      Defendant had full knowledge of the sensitivity of the PII and the types of harm
19
     that Plaintiffs and Class Members could and would suffer if the PII were wrongfully disclosed.
20
            97.      Defendant had a duty to exercise reasonable care in safeguarding, securing and
21
     protecting such information from being compromised, lost, stolen, misused, and/or disclosed to
22
     unauthorized parties. This duty includes, among other things, designing, maintaining and testing
23
     its security protocols to ensure that PII in its possession was adequately secured and protected and
24
     that employees tasked with maintaining such information were adequately training on relevant
25
     cybersecurity measures.
26
            98.      Plaintiffs and Class Members were the foreseeable and probable victims of any
27
     inadequate security practices and procedures. Defendant knew of or should have known of the
28
     inherent risks in collecting and storing the PII of Plaintiffs and the Class, the critical importance
       CLASS ACTION COMPLAINT                           21
 Case 2:20-cv-10328-SVW-AS Document 1 Filed 11/11/20 Page 22 of 32 Page ID #:22



 1   of providing adequate security of that PII, the current cyber scams being perpetrated, and that it

 2   had inadequate employee training and education and IT security protocols in place to secure the

 3   PII of Plaintiffs and the Class.

 4          99.     Defendant’s own conduct created a foreseeable risk of harm to Plaintiffs and Class

 5   Members. Defendant’s misconduct included, but was not limited to, its failure to take the steps

 6   and opportunities to prevent the Data Breach as set forth herein.

 7          100.    Plaintiffs and the Class Members had no ability to protect their PII that was in

 8   RadNet’s possession.

 9          101.    Defendant was in a position to protect against the harm suffered by Plaintiffs and
10   Class Members as a result of the Data Breach.
11          102.    Defendant had a duty to put proper procedures in place to prevent the unauthorized
12   dissemination of Plaintiffs’ and Class Members’ PII.
13          103.    Defendant has admitted that Plaintiffs’ and Class Members’ PII was wrongfully
14   disclosed to unauthorized third persons as a result of the Data Breach.
15          104.    Defendant, through its actions and/or omissions, unlawfully breached its duty to
16   Plaintiffs and Class Members by failing to exercise reasonable care in protecting and safeguarding
17   the Plaintiffs’ and Class Members’ PII while it was within RadNet’s possession or control.
18          105.    Defendant improperly and inadequately safeguarded Plaintiffs’ and Class
19   Members’ PII in deviation of standard industry rules, regulations and practices at the time of the
20   Data Breach.
21          106.     Defendant, through its actions and/or omissions, unlawfully breached its duty to
22   Plaintiffs and Class Members by failing to have appropriate procedures in place to detect and
23   prevent dissemination of its current and former employees’ PII.
24          107.    Defendant, through its actions and/or omissions, unlawfully breached its duty to
25   adequately disclose to Plaintiffs and Class Members the existence and scope of the Data Breach.
26          108.    But for Defendant’s wrongful and negligent breach of duties owed to Plaintiffs and
27   Class Members, Plaintiffs’ and Class Members’ PII would not have been compromised.
28

       CLASS ACTION COMPLAINT                         22
 Case 2:20-cv-10328-SVW-AS Document 1 Filed 11/11/20 Page 23 of 32 Page ID #:23



 1             109.   There is a temporal and close causal connection between Defendant’s failure to

 2   implement security measures to protect the PII and the harm suffered, or risk of imminent harm

 3   suffered, by Plaintiffs and the Class.

 4             110.   Additionally, Section 5 of the FTC Act prohibits “unfair . . . practices in or

 5   affecting commerce,” including, as interpreted and enforced by the FTC, the unfair act or practice

 6   by businesses, such as RadNet, of failing to use reasonable measures to protect PII. The FTC

 7   publications and orders described above also form part of the basis of Defendant’s duty in this

 8   regard.

 9             111.   RadNet violated Section 5 of the FTC Act by failing to use reasonable measures to
10   protect employees’ PII and not complying with applicable industry standards, as described in
11   detail herein. RadNet’s conduct was particularly unreasonable given the nature and amount of PII
12   it obtained and stored, and the foreseeable consequences of a data breach including, specifically,
13   the damages that would result to Plaintiffs and Class Members.
14             112.   RadNet’s violation of Section 5 of the FTC Act constitutes negligence per se.
15             113.   Plaintiffs and Class Members are within the class of persons that the FTC Act was
16   intended to protect.
17             114.   The harm that occurred as a result of the Data Breach is the type of harm the FTC
18   Act was intended to guard against. The FTC has pursued enforcement actions against businesses,
19   which, as a result of their failure to employ reasonable data security measures and avoid unfair
20   and deceptive practices, caused the same harm as that suffered by Plaintiffs and the Class.
21             115.   As a result of Defendant’s negligence, Plaintiffs and the Class Members have
22   suffered and will continue to suffer damages and injury including, but not limited to: (a) actual
23   identity theft; (b) the compromise, publication, and/or theft of their PII; (c) out-of-pocket expenses
24   associated with the prevention, detection, and recovery from identity theft and/or unauthorized
25   use of their PII; (d) lost opportunity costs associated with effort expended and the loss of
26   productivity addressing and attempting to mitigate the actual and future consequences of the Data
27   Breach, including but not limited to efforts spent researching how to prevent, detect, contest, and
28   recover from identity theft; (e) the continued risk to their PII, which remains in Defendant’s

       CLASS ACTION COMPLAINT                           23
 Case 2:20-cv-10328-SVW-AS Document 1 Filed 11/11/20 Page 24 of 32 Page ID #:24



 1   possession and is subject to further unauthorized disclosures so long as Defendant fails to

 2   undertake appropriate and adequate measures to protect the PII in its continued possession; and

 3   (f) future costs in terms of time, effort, and money that will be expended as result of the Data

 4   Breach for the remainder of the lives of Plaintiffs and Class Members.

 5                                             COUNT II
                                     Breach of Implied Contract
 6                        (On Behalf of Plaintiffs and the Nationwide Class)
 7
            116.    Plaintiffs repeat, reallege, and incorporate by reference the allegations contained
 8
     in paragraphs 1 through 92 as though fully stated herein.
 9
            117.    Plaintiffs and Class Members were required to provide their PII, including their
10
     names, Social Security numbers, dates of birth, and sensitive and confidential information to
11
     Defendant as a condition of their applying for and maintaining employment with Defendant.
12
            118.    Plaintiffs and Class Members were required to provide their PII when they applied
13
     for and maintained employment with Defendant (or the entities that Defendant subsequently
14
     acquired), and implied in that exchange of information was Defendant’s promise to protect their
15
     PII from unauthorized disclosure.
16
            119.    Further implicit in this agreement between Plaintiffs and Class Members and the
17
     Defendant was Defendant’s obligation to: (a) use such PII for business purposes only; (b) take
18
     reasonable steps to safeguard that PII; (c) prevent unauthorized disclosures of the PII; (d) provide
19
     Plaintiffs and Class Members with prompt and sufficient notice of any and all unauthorized access
20
     and/or theft of their PII; and (e) retain the PII only under conditions that kept such information
21
     secure and confidential.
22
            120.    Without such implied contracts, Plaintiffs and Class Members would not have
23
     provided their PII to and applied for and maintained employment with Defendant.
24
            121.    Plaintiffs and Class Members fully performed their obligations under the implied
25
     contract with Defendant, however, Defendant did not.
26
            122.    Defendant breached the implied contracts with Plaintiffs and Class Members by
27
     failing to reasonably safeguard and protect Plaintiffs’ and Class Members’ PII, which was
28
     compromised as a result of the Data Breach.
       CLASS ACTION COMPLAINT                          24
 Case 2:20-cv-10328-SVW-AS Document 1 Filed 11/11/20 Page 25 of 32 Page ID #:25



 1           123.     As a direct and proximate result of RadNet’s breach of the implied contracts,

 2   Plaintiffs and the Class have suffered, and continue to suffer, injuries and damages arising from

 3   the Data Breach including, but not limited to: (a) actual identity theft; (b) the compromise,

 4   publication, and/or theft of their PII; (c) out-of-pocket expenses associated with the prevention,

 5   detection, and recovery from identity theft and/or unauthorized use of their PII; (d) lost

 6   opportunity costs associated with effort expended and the loss of productivity addressing and

 7   attempting to mitigate the actual and future consequences of the Data Breach, including but not

 8   limited to efforts spent researching how to prevent, detect, contest, and recover from identity theft;

 9   (e) the continued risk to their PII, which remains in Defendant’s possession and is subject to
10   further unauthorized disclosures so long as Defendant fails to undertake appropriate and adequate
11   measures to protect the PII in its continued possession; and (f) future costs in terms of time, effort,
12   and money that will be expended as result of the Data Breach for the remainder of the lives of
13   Plaintiffs and Class Members.
14                                              COUNT III
                                           Breach of Confidence
15                           (On Behalf of Plaintiffs and the Nationwide Class)
16
             124.     Plaintiffs repeat, reallege, and incorporate by reference the allegations contained in
17
     paragraphs 1 through 92 as though fully stated herein.
18
             125.     At all times during Plaintiffs’ and Class Members’ interactions with Defendant,
19
     Defendant was fully aware of the confidential and sensitive nature of Plaintiffs’ and Class
20
     Members’ PII that Plaintiffs and Class Members provided to Defendant.
21
             126.     As alleged herein and above, Defendant’s relationship with Plaintiffs and Class
22
     Members was governed by terms and expectations that Plaintiffs’ and Class Members’ PII would
23
     be collected, stored, and protected in confidence, and would not be disclosed the unauthorized
24
     third parties.
25
             127.     Plaintiffs and Class Members provided their respective PII to Defendant with the
26
     explicit and implicit understandings that Defendant would protect and not permit the PII to be
27
     disseminated to any unauthorized parties.
28

       CLASS ACTION COMPLAINT                            25
 Case 2:20-cv-10328-SVW-AS Document 1 Filed 11/11/20 Page 26 of 32 Page ID #:26



 1          128.    Defendant voluntarily received in confidence Plaintiffs’ and Class Members’ PII

 2   with the understanding that the PII would not be disclosed or disseminated to the public or any

 3   unauthorized third parties.

 4          129.    Due to Defendant’s failure to prevent, detect, and avoid the Data Breach from

 5   occurring by, inter alia, following best information security practices to secure Plaintiffs’ and

 6   Class Members’ PII, Plaintiffs’ and Class Members’ PII was disclosed and misappropriated to

 7   unauthorized third parties beyond Plaintiffs’ and Class Members’ confidence, and without their

 8   express permission.

 9          130.    As a direct and proximate cause of Defendant’s actions and/or omissions, Plaintiffs
10   and Class Members have suffered damages.
11          131.    But for Defendant’s disclosure of Plaintiffs’ and Class Members’ PII in violation
12   of the parties’ understanding of confidence, their PII would not have been compromised, stolen,
13   viewed, accessed, and used by unauthorized third parties. Defendant’s Data Breach was the direct
14   and legal cause of the theft of Plaintiffs’ and Class Members’ PII, as well as the resulting damages.
15          132.    The injury and harm Plaintiffs and Class Members suffered was the reasonably
16   foreseeable result of Defendant’s unauthorized disclosure of Plaintiffs’ and Class Members’ PII.
17   Defendant knew its computer systems and technologies for accepting and securing Plaintiffs’ and
18   Class Members’ PII had numerous security and other vulnerabilities that placed Plaintiffs’ and
19   Class Members’ PII in jeopardy.
20          133.    As a direct and proximate result of Defendant’s breaches of confidence, Plaintiffs
21   and Class Members have suffered and will suffer injury, including but not limited to: (a) actual
22   identity theft; (b) the compromise, publication, and/or theft of their PII; (c) out-of-pocket expenses
23   associated with the prevention, detection, and recovery from identity theft and/or unauthorized
24   use of their PII; (d) lost opportunity costs associated with effort expended and the loss of
25   productivity addressing and attempting to mitigate the actual and future consequences of the Data
26   Breach, including but not limited to efforts spent researching how to prevent, detect, contest, and
27   recover from identity theft; (e) the continued risk to their PII, which remains in Defendant’s
28   possession and is subject to further unauthorized disclosures so long as Defendant fails to

       CLASS ACTION COMPLAINT                           26
 Case 2:20-cv-10328-SVW-AS Document 1 Filed 11/11/20 Page 27 of 32 Page ID #:27



 1   undertake appropriate and adequate measures to protect the PII in its continued possession; and

 2   (f) future costs in terms of time, effort, and money that will be expended as result of the Data

 3   Breach for the remainder of the lives of Plaintiffs and Class Members.

 4                                            COUNT IV
                          Violation of California’s Unfair Competition Law
 5                             (Cal. Bus. & Prof. Code § 17200, et seq.)
                          (On Behalf of Plaintiffs and the Nationwide Class)
 6

 7          134.    Plaintiffs repeat, reallege, and incorporate by reference the allegations contained

 8   in paragraphs 1 through 92 as though fully stated herein.

 9          135.    By reason of the conduct alleged herein, Defendant engaged in unlawful and unfair

10   business practices within the meaning of California’s Unfair Competition Law (“UCL”), Business

11   and Professions Code § 17200 et seq.

12          136.    Defendant stored the PII of Plaintiffs and all Class members in its computer

13   systems. Defendant falsely represented and omitted to Plaintiffs and all Class members that their

14   PII was secure and would remain private.

15          137.    Defendant knew or should have known it did not employ reasonable, industry

16   standard, and appropriate security measures that complied with federal regulations and that would

17   have kept Plaintiffs’ and all Class members’ PII secure and prevented the loss or misuse of that

18   PII.

19          138.    Even without these misrepresentations, Plaintiffs and all Class members were

20   entitled to assume, and did assume, that Defendant would take appropriate measures to keep their

21   PII safe. Defendant did not disclose at any time that Plaintiffs’ and all Class members’ PII was

22   vulnerable to hackers because Defendant’s data security measures were inadequate and outdated,

23   and Defendant was the only one in possession of that material information, which it had a duty to

24   disclose.

25   A.     Unlawful Business Practices

26          139.    As noted above, Defendant violated Section 5(a) of the FTC Act (which is a

27   predicate legal violation for this UCL claim) by misrepresenting, both by affirmative conduct and

28

       CLASS ACTION COMPLAINT                         27
 Case 2:20-cv-10328-SVW-AS Document 1 Filed 11/11/20 Page 28 of 32 Page ID #:28



 1   by omission, the safety of its computer systems, specifically the security thereof, and its ability to

 2   safely store Plaintiffs’ and all Class members’ PII.

 3          140.    Defendant also violated Section 5(a) of the FTC Act by failing to implement

 4   reasonable and appropriate security measures or follow industry standards for data security, and

 5   by failing to timely` notify Plaintiffs and all Class members of the Data Breach.

 6          141.    If Defendant had complied with these legal requirements, Plaintiffs and all Class

 7   members would not have suffered the damages related to the Data Breach, and consequently from

 8   Defendant’s failure to timely notify Plaintiffs and all Class members of the Data Breach.

 9          142.    Defendant’s acts, omissions, and misrepresentations as alleged herein were
10   unlawful and in violation of, inter alia, Section 5(a) of the FTC Act.
11          143.    Plaintiffs and all Class members suffered injury in fact and lost money or property
12   as the result of Defendant’s unlawful business practices. In addition, Plaintiffs and all Class
13   members’ PII was taken and is in the hands of those who will use it for their own advantage, or is
14   being sold for value, making it clear that the hacked information is of tangible value. Plaintiffs
15   and all Class members have also suffered consequential out of pocket losses for procuring credit
16   freeze or protection services, identity theft monitoring, and other expenses relating to identity theft
17   losses or protective measures.
18   B.     Unfair Business Practices
19          144.    Defendant engaged in unfair business practices under the “balancing test.”
20   The harm caused by Defendant’s actions and omissions, as described in detail above, greatly
21   outweigh any perceived utility. Indeed, Defendant’s failure to follow basic data security protocols
22   and misrepresentations to current and former employees, as well as employment candidates who
23   are required to provide PII to be considered, about Defendant’s data security cannot be said to
24   have had any utility at all. All of these actions and omissions were clearly injurious to Plaintiffs
25   and all Class members, directly causing the harms alleged below.
26          145.    Defendant engaged in unfair business practices under the “tethering test.”
27   Defendant’s actions and omissions, as described in detail above, violated fundamental public
28   policies expressed by the California Legislature. See, e.g., Cal. Civ. Code § 1798.1 (“The

       CLASS ACTION COMPLAINT                            28
 Case 2:20-cv-10328-SVW-AS Document 1 Filed 11/11/20 Page 29 of 32 Page ID #:29



 1   Legislature declares that . . . all individuals have a right of privacy in information pertaining to

 2   them . . . . The increasing use of computers . . . has greatly magnified the potential risk to

 3   individual privacy that can occur from the maintenance of personal information.”); Cal. Civ. Code

 4   § 1798.81.5(a) (“It is the intent of the Legislature to ensure that personal information about

 5   California residents is protected.”); Cal. Bus. & Prof. Code § 22578 (“It is the intent of the

 6   Legislature that this chapter [including the Online Privacy Protection Act] is a matter of statewide

 7   concern.”). Defendant’s acts and omissions thus amount to a violation of the law.

 8          146.    Defendant engaged in unfair business practices under the “FTC test.” The
 9   harm caused by Defendant’s actions and omissions, as described in detail above, is substantial in
10   that it affects hundreds of thousands of Class members and has caused those persons to suffer
11   actual harms. Such harms include a substantial risk of identity theft, disclosure of Plaintiffs’ and
12   all Class members’ PII to third parties without their consent, diminution in value of their PII,
13   consequential out of pocket losses for procuring credit freeze or protection services, identity theft
14   monitoring, and other expenses relating to identity theft losses or protective measures. This harm
15   continues given the fact that Plaintiffs’ and all Class members’ PII remains in Defendant’s
16   possession, without adequate protection, and is also in the hands of those who obtained it without
17   their consent. Defendant’s actions and omissions violated Section 5(a) of the Federal Trade
18   Commission Act. See 15 U.S.C. § 45(n) (defining “unfair acts or practices” as those that “cause[
19   ] or [are] likely to cause substantial injury to consumers which [are] not reasonably avoidable by
20   consumers themselves and not outweighed by countervailing benefits to consumers or to
21   competition”); see also, e.g., In re LabMD, Inc., FTC Docket No. 9357, FTC File No. 102-3099
22   (July 28, 2016) (failure to employ reasonable and appropriate measures to secure personal
23   information collected violated § 5(a) of FTC Act).
24          147.    Plaintiffs and all Class members suffered injury in fact and lost money or property
25   as the result of Defendant’s unfair business practices. Plaintiffs and all Class members’ PII was
26   taken and is in the hands of those who will use it for their own advantage, or is being sold for
27   value, making it clear that the hacked information is of tangible value. Plaintiffs and all Class
28   members have also suffered consequential out of pocket losses for procuring credit freeze or

       CLASS ACTION COMPLAINT                           29
 Case 2:20-cv-10328-SVW-AS Document 1 Filed 11/11/20 Page 30 of 32 Page ID #:30



 1   protection services, identity theft monitoring, and other expenses relating to identity theft losses

 2   or protective measures.

 3          148.    As a result of Defendant’s unlawful and unfair business practices in violation of

 4   the UCL, Plaintiffs and all Class members are entitled to damages, injunctive relief, and

 5   reasonable attorneys’ fees and costs.

 6                                             COUNT V
                            Violation of California’s Consumer Privacy Act
 7                                     (Cal. Civ. Code § 1798.150)
                      (On behalf of Plaintiff Gonzalez and the California Subclass)
 8
            149.    Plaintiff Gonzalez repeats, realleges, and incorporates by reference the allegations
 9
     contained in paragraphs 1 through 92 as though fully stated herein.
10
            150.    Defendant violated section 1798.150(a) of the California Consumer Privacy Act
11
     (“CCPA”) by failing to prevent Plaintiff’s and California Subclass members’ PII from
12
     unauthorized access and exfiltration, theft, or disclosure as a result of Defendant’s violations of
13
     its duty to implement and maintain reasonable security procedures and practices appropriate to
14
     the nature of the information to protect the PII of Plaintiff and California Class members.
15
            151.    As a direct and proximate result of Defendant’s acts, Plaintiff’s and the California
16
     Subclass members’ PII was subjected to unauthorized access and exfiltration, theft, or disclosure
17
     as a result of Defendants’ violation of the duty.
18
            152.    As a direct and proximate result of Defendant’s acts, Plaintiff and the California
19
     Subclass members were injured and lost money or property, including but not limited the loss of
20
     California Class members’ legally protected interest in the confidentiality and privacy of their PII,
21
     nominal damages, and additional losses as described above.
22
            153.    Defendant knew or should have known that its computer systems and data security
23
     practices were inadequate to safeguard Plaintiff’s and California Subclass members’ PII and that
24
     the risk of a data breach or theft was highly likely. Defendant failed to implement and maintain
25
     reasonable security procedures and practices appropriate to the nature of the information to protect
26
     the PII of Plaintiff and the California Class members.
27

28

       CLASS ACTION COMPLAINT                            30
 Case 2:20-cv-10328-SVW-AS Document 1 Filed 11/11/20 Page 31 of 32 Page ID #:31



 1          154.    Defendant is a corporation organized for the profit or financial benefit of its

 2   owners, with annual gross revenues exceeding $25 million, and collects PII as defined in Cal. Civ.

 3   Code § 1798.140.

 4          155.    Plaintiff and California Subclass members seek relief under § 1798.150(a),

 5   including, but not limited to, recovery of actual damages; injunctive or declaratory relief; any

 6   other relief the court deems proper; and attorneys’ fees and costs (pursuant to Cal. Code Civ.

 7   Proc. § 1021.5).

 8          156.    Plaintiff and the California Subclass members reserve the right to amend this

 9   Complaint as of right to seek statutory damages and relief under Cal. Civ. Code § 1798.100, et
10   seq.
11                                       PRAYER FOR RELIEF
12          WHEREFORE, Plaintiffs, on behalf of themselves and all Class Members, request

13   judgment against the Defendant and that the Court grant the following:
14
            A.      An order certifying the Nationwide Class and California Subclass as defined
15
                    herein, and appointing Plaintiffs and their Counsel to represent the Class;
16
            B.      An order enjoining Defendant from engaging in the wrongful conduct alleged
17
                    herein concerning disclosure and inadequate protection of Plaintiffs’ and Class
18
                    Members’ PII;
19
            C.      An award of compensatory, statutory, nominal, and punitive damages, in an
20
                    amount to be determined;
21
            D.      An award for equitable relief requiring restitution and disgorgement of the
22
                    revenues wrongfully retained as a result of Defendant’s wrongful conduct;
23
            E.      An award of reasonable attorneys’ fees, costs, and litigation expenses, as
24
                    allowable by law; and
25
            F.      Such other and further relief as this Court may deem just and proper.
26

27
                                     DEMAND FOR JURY TRIAL
28
            Plaintiffs hereby demand that this matter be tried before a jury.
       CLASS ACTION COMPLAINT                          31
 Case 2:20-cv-10328-SVW-AS Document 1 Filed 11/11/20 Page 32 of 32 Page ID #:32



 1   Date: November 11, 2020          Respectfully Submitted,

 2                              By:    /s/ M. Anderson Berry
                                      M. Anderson Berry (SBN 262879)
 3
                                      aberry@justice4you.com
 4                                    Leslie Guillon (SBN 222400)
                                      lguillon@justice4you.com
 5                                    CLAYEO C. ARNOLD,
                                      A PROFESSIONAL LAW CORPORATION
 6                                    865 Howe Avenue
                                      Sacramento, CA 95825
 7                                    Telephone: (916) 777-7777
                                      Facsimile: (916) 924-1829
 8
                                      John Yanchunis (Pro Hac Vice Forthcoming)
 9                                    jyanchunis@ForThePeople.com
                                      Ryan J. McGee (Pro Hac Vice Forthcoming)
10                                    rmcgee@ForThePeople.com
                                      MORGAN & MORGAN
11
                                      COMPLEX LITIGATION GROUP
12                                    201 N. Franklin Street, 7th Floor
                                      Tampa, Florida 33602
13                                    Telephone: 813-559-4908
                                      Facsimile: (813) 222-4795
14

15                                    Attorneys for Plaintiffs and the Proposed Class

16

17

18

19

20

21

22

23

24

25

26

27

28

      CLASS ACTION COMPLAINT             32
